DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed August 11, 2022. Claims 1,8,43-60 are pending, in which claims 43-60 have been newly added. Claims 2-7 and 
9-42 were canceled.

Claim Rejections - 35 USC § 112
Claims 8,50-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re base claim 8: last line, the terms “of the first surface” lack proper antecedent basis. (Apparently, it should be --the first substrate--.)

	(Dependent claims are rejected as depending on rejected base claim 8)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,43-45,57,60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (2018/0254257)..
Re-claim 1, Lin teaches (at Figs 3B,1; para 19-32; Figs 1-6) a semiconductor device package, comprising: a substrate (e.g. 11 in Fig 1) having an upper surface and a plurality of testing contacts 120,122 (Figs 1, para 20-23; Fig 3B, para 25-26) exposed from the upper surface; wherein the plurality of testing contacts 120,122 include a first set of testing contacts (120 in Fig 3B) arranged in an array around an alignment area of the substrate; wherein from a top view, at least one of the first set of testing contacts (120 as shown in Fig 3B) extends along a first side of the alignment area and a second side of the alignment area adjacent to the first side; and wherein a relative position between the substrate 11 and an electronic component 10 (Fig 1, para 20) is determined to be within a design specification in the case that the first set of testing contacts 120 are electrically disconnected from a dummy pad 100 (as shown in Fig 3B, where testing contacts 120 are electrically disconnected from the dummy pad 100) of the electronic component 10 when the dummy pad 100 contacts the alignment area.  Re-claim  43, wherein the plurality of testing contacts (Fig 3B, two upper test contacts 120) further comprise a second set of testing contacts (Fig 3B, two lower test contacts 120) extending into the alignment area, and wherein the relative position between the substrate 11 and the electronic component 10 (Figs 1, para 20-23) is determined to be out of the design specification in the case that at least one of the first set of testing contacts (two upper test contacts120 in Fig 3B; para 25-26) is electrically connected with at least one of the second set of testing contacts (two lower test contacts 120 in Fig 3B; para 25-26).  Re-claim 44, wherein the plurality of testing contacts (Fig 3B, contacts 120 at top left and bottom right in Fig 3B) further comprise a second set of testing contacts (Fig 3B, contacts 120 at top right and bottom left in Fig 3B) extending into the alignment area, and wherein at least one of the second set of testing contacts (Fig 3B, contact 120 at bottom left in Fig 3B) extends from the first side of the alignment area into the alignment area and disposed between two of the first set of testing contacts (Fig 3B, two contacts 120 at top left and bottom right in Fig 3B).
Re-claim 45, wherein at least one (Fig 3B, contact 120 at bottom left in Fig 3B) of the second set of testing contacts (Fig 3B, contacts 120 at top right and bottom left in Fig 3B) has a first end (vertical portion of contact 120 at bottom left in Fig 3B) disposed in the alignment area and a second end (horizontal portion of contact 120 at bottom left in Fig 3B) opposite to the first end, and wherein a width of the first end (width of the vertical portion) is smaller than a width of the second end (width of horizontal portion).  Re-claim 57, Lin teaches (at Figs 3B,1; para 19-32; Figs 1-6) a semiconductor device package, comprising: an electronic component 10 (Fig 1, para 20-23) having conductive elements 16 (Figs 1-2, para 20-23) arranged in an array, the conductive elements 16 comprising a plurality of electrical contacts 16 and a dummy pad 100 (Figs 1-2; para 20-23); wherein the electrical contacts are configured to electrically connect the electronic component 10 with a substrate 11 (Fig 1; para 20-23); and wherein the dummy pad 100 is configured to be electrified to determine whether a relative position between the substrate 11 and the electronic component 10 is within a design specification, and the dummy pad 100 is disposed at a corner of the array (Figs 1-2, para 20-23).  Re-claim 60, wherein the substrate 11 has a plurality of testing contacts 120,122 (Figs 1, para 20-23; Fig 3B, para 25-26), and wherein when the electronic component 10 (Fig 1, para 20-23) is bonded with the substrate 10, the plurality of testing contacts (120 in Fig 3B) are disposed around the dummy pad 100 (Fig 3B) from a top view.


Claims 8,50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2011/0212549).
Re-claim 8, Chen teaches (at Fig 4; para 58-60; Figs 1-4; para 49-60) a semiconductor device package, comprising: a first substrate having a plurality of testing contacts (403,404,408 in Fig 4; para 58-60) embedded in the first substrate, wherein upper surfaces of the plurality of testing contacts 403,404,408 are aligned with an upper surface of the first substrate (as shown in Fig 4); and a second substrate 400 having a lower surface contacting a part of the upper surface of the first surface (i.e. substrate) to expose a first portion of each of the plurality of testing contacts 403 (as shown in Fig 4).  Re-claim 50, wherein from a top view, a second portion (Fig 4, second portion located under test points 411,412; para 58) of each of the plurality of testing contacts 403,404 are covered by the second substrate 400, and wherein the first portion 403,404 (Fig 4) and the second portion of each of the plurality of testing contacts are electrically connected by a trace 406,407 (Fig 4, para 58) and disposed over an upper surface of the trace 406,407.  Re-claim 51, wherein a projection area of the first portion (403,404 as shown in Fig 4) on the first substrate is greater than a projection area of the trace 406,407 on the first substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2018/0254257) taken with Abe (2003/0218246) and Liu (6,534,853).
Lin teaches (at Figs 3B,1; para 19-32; Figs 1-6) the semiconductor device package, as applied to claims 1,43-45,57,60 above and fully repeated herein; Re-claim 58, as shown in Fig 1 of Lin, wherein a surface area of the dummy pad 100 on the electronic component 10 is larger than a surface area of each of the electrical contacts 16 on the electronic component 10; and Re-claim 59, wherein the dummy pad 100 has a rectangle shape (as shown in Fig 2) and each of the electrical contacts has a rectangle shape.
Re-claims 58,59: As described above, Lin already teaches the dummy pad and the electrical contacts having a rectangle shape on the electronic component, but lacks having pad smaller than the electrical contacts (claim 58), and the dummy pad having a rectangle shape and the electrical contacts having a round shape.
However, Re-claim 58, Abe teaches (at Fig 2) the semiconductor device package, wherein a surface area of the test pad 2a on the electronic component 20 is smaller than a surface area of each of the electrical contacts 6a on the electronic component 20; and Re-claim 59, wherein the pad 2a has a rectangle shape (Fig 2) and each of the electrical contacts 6a has a round shape (Fig 2).  Liu teaches (at Fig 6, col 2, line 64 to col 3) the semiconductor device package, wherein a surface area of the pad 128 (Fig 6, col 3, lines 1-26) on the electronic component 110 is smaller than a surface area of each of the electrical contacts 148 on the electronic component 110; and Re-claim 59, wherein the pad 128 has a rectangle shape (as shown in Fig 6) and each of the electrical contacts 148 has a round shape (Fig 6).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Lin by employing the dummy test pad smaller than the electrical contacts and the dummy pad having a rectangle shape and the electrical contacts having a round shape, as taught by Abe and Liu.  This is because of the desirability to provide the semiconductor device package having the electrical contacts with large surface area in order to facilitate electrical connection and the dummy test pad with smaller surface area in order to save area for the semiconductor device.  


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2018/0254257) taken with Harada (2011/0001974).
Lin teaches (at Figs 3B,1; para 19-32; Figs 1-6) the semiconductor device package, as applied to claims 1,43-45,57,60 above and fully repeated herein; Re-claim 46, as shown in Fig 3B of Lin, wherein from a top view, at least one of the first set of testing contacts 120 has a first edge facing the alignment area and a second edge adjacent to the first edge and facing the alignment area, and wherein a length of the first edge is similar to a length of the second edge. 
Re-claim 46: As described above, Lin already teaches the testing contact comprising the first edge and the second edge having similar lengths; while, claim 46 recites the length of the first edge is greater than the length of the second edge.
However, Harada teaches (at Figs 10A,6A-11; paragraphs 81,69-85; and Fig 2, paragraphs 51-55) at least one of the first set of testing contacts M1’ having a first edge facing the alignment area and a second edge adjacent to the first edge and facing the alignment area (Figs 10A,11), and wherein a length of the first edge is greater than a length of the second edge (as shown in Figs 10A,11). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Lin by employing the test contacts with the length of the first edge greater than the length of the second edge, as taught by Harada.  This is because of the desirability to employ the test contacts having different shapes and lengths in order to facilitate the orientation and direction of the test contacts on the substrate.  


Claims 47-48 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2018/0254257) taken with  Harada (2011/0001974), as applied to claims 46,1,43-45,57,60 above, and further of Nara (5,849,441). 
Lin and Harada teach the semiconductor device package, as applied to claims 46,1,43-45,57,60 above and fully repeated herein; wherein as shown in Figs 10A,6A-11 of Harada, at least one of the first set of testing contacts M1’ having the first edge facing the alignment area and the second edge adjacent to the first edge and facing the alignment area (Figs 10A,11), and wherein the length of the first edge is greater than the length of the second edge (as shown in Figs 10A,11). 
	Re-claims 47-48:  Lin and Harada lack comprising a second set of testing contacts extending into the alignment area, and wherein at least one of the second set of testing contacts is closer to the second edge than the first edge is (claim 48 for “farther from the second edge”).
However, Nara teaches (at Fig 4, col 6, line 52 to col 7), wherein the plurality of testing contacts (M1,M3,M5,M7 in Fig 4) having the first edge and the second edge further comprise a second set of testing contacts (M2,M4,M6,M6 in Fig 4) extending into the alignment area, and wherein at least one of the second set of testing contacts is closer to the second edge than the first edge is; and as shown in Fig 4, col 6, line 52 to col 7, wherein the plurality of testing contacts (M1,M3,M5,M7 in Fig 4) having the first edge and the second edge further comprise a second set of testing contacts (M2,M4,M6,M6 in Fig 4) extending into the alignment area, and wherein at least other one of the second set of testing contacts (M2,M4,M6,M8 in Fig 4) is farther to the second edge than the first edge is. Harada further teaches (in Figs 10A,6A-11) at least one of the first set of testing contacts M1’ having the first edge facing the alignment area and the second edge adjacent to the first edge and facing the alignment area (Figs 10A,11), and wherein the length of the first edge is greater than the length of the second edge (as shown in Figs 10A,11). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Lin and Harada by further employing the second set of testing contacts extending into the alignment area, as taught by Nara, wherein at least one of the second set of testing contacts is closer to the second edge than the first edge is.  This is because of the desirability to provide the plurality of first contacts and second contacts in order to enhance and increase the alignment accuracy, there by improve the reliability of the semiconductor device package.


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2018/0254257) taken with Sakiyama (2003/0085461).
Lin teaches (at Figs 3B,1; para 19-32; Figs 1-6) the semiconductor device package, as applied to claims 1,43-45,57,60 above and fully repeated herein; Re-claim 49, as shown in Fig 1 of Lin, wherein from a cross-sectional view, at least one of the first set of testing contacts 120,122 (Fig 1, para 20-23; Fig 3B, para 25-26) has a first portion 120 covered by the electronic component 10 (Fig 1).
Re-claim 49:  As described above, Lin already teaches at least one of the first set of testing contacts having the first portion covered by the electronic component, but lacks showing
a second portion exposed from the electronic component, and wherein an interface between the dummy pad and the first portion is aligned with an upper surface of the second portion.
However, Sakiyama teaches (at Fig 1) wherein from a cross-sectional view, at least one of the first set of testing contacts has a first portion (e.g. 1-21 in Fig 1) covered by the electronic component 2 and a second portion (e.g.  1-01 in Fig 1) exposed from the electronic component 2, and wherein an interface between the dummy pad10-1 and the first portion (e.g. 1-21 in Fig 1) is aligned with an upper surface of the second portion (e.g.  1-01 in Fig 1).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Lin by providing the test contacts with the second portion exposed from the electronic component, and wherein an interface between the dummy pad and the first portion is aligned with an upper surface of the second portion, as taught by Sakiyama.  This is because of the desirability to enable a probe tip making a contact with the second portion of the test contacts located outside the projection area so that an electrical testing can be performed, and because of the desirability to provide the semiconductor device package comprising the test contacts having a planar structure.   


Claims 8,50-51 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476) taken with Fujii (2014/0145338) and Lee (2020/0135594).
Re-claim 8, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, comprising: a first substrate 100 (e.g. Figs 1,14-15) having a plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) disposed on the first substrate, wherein upper surfaces of the plurality of testing contacts are above an upper surface of the first substrate 100; and a second substrate including an electronic component 700 (Fig 6, para 44-47) having a lower surface contacting a part of the upper surface of the first surface to expose a first portion (300a-c in Fig 6) of each of the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69).  Re-claim 50, Min teaches, wherein from a top view, a second portion of each of the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) are covered by the second substrate including the electronic component 700 (Fig 6), and wherein first portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test contacts 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) and the second portion (e.g. 210 to 250 in Figs 6,10-15,) of each of the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) are electrically connected by a trace 400a-c (Figs 6,1-15; para 17) and disposed over an upper surface of the trace 400a-c.  Re-claim 51, wherein a projection area of the first portion (e.g. 300a-300c as shown in Figs 6,10-15; para 17 for  test contacts on the first upper substrate) on the first substrate is greater than a projection area of the trace (400a-c in Figs 6,1-15; para 17) on the first substrate 100.
Re-claim 8, Min teaches the testing contacts disposed on the first substrate; whereas, claim 8 recites the testing contacts embedded in the first substrate so that wherein upper surfaces of the plurality of testing contacts are aligned with an upper surface of the first substrate.
However, Fujii teaches (at Fig 1A, para 47-49) the first substrate 3/10 (Fig 1A) having a plurality of testing contacts (5,4 in Fig 1A, para 48-49) embedded in the first substrate, wherein upper surfaces of the plurality of testing contacts (5,4 in Fig 1A) are aligned with an upper surface of the first substrate 3/10; and a second substrate 6/20 (Fig 1A) having a lower surface contacting a part of the upper surface of the first surface.  Lee teaches (at Fig 14B,para 91-93; Figs 1A,1B,2; para 27-57) a first substrate 105/100/INS1, including dielectric layers INS1 (Figs 1A-1B, para 38-41), the first substrate having a plurality of testing contacts (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36) embedded in the first substrate, wherein upper surfaces of the plurality of testing contacts (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36) are aligned with an upper surface of the first substrate (as shown in Figs 14B,1A); and a second substrate 405/420/INS2 (Fig 14B,para 91-93; Figs 1A,1B,2; para 27-57) having a lower surface contacting a part of the upper surface of the first surface to expose a first portion (Fig 14B for a first portion of TD) of each of the plurality of testing contacts. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Min by embedding the plurality of test contacts in the first substrate, as taught by Fujii and Lee.  This is because of the desirability to align the test contacts and the contacting surfaces of the substrates in order to form the semiconductor device package having a planar structure. 

Claims 52,53,54 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476), Fujii (2014/0145338) and Lee (2020/0135594), as applied to claim 8, and further of Saito (2006/0202360) and/or Kim (2008/0032208).
Min, Fujii and Lee teach the semiconductor device package, as applied to claim 8 above, and fully repeated herein;  Re-claim 52, Min teaches (at Fig 6) wherein from a top view, one of the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) has a straight surface facing a dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) of the second substrate including the electronic component 700 (Fig 6, para 44-47); and Re-claim 53, wherein the surface is spaced apart from the dummy pad 620/610 (as shown in Figs 5,1); and Re-claim 54, wherein from a top view, the one of the plurality of testing contact (e.g. 210 to 250 in Figs 10-15) having four straight surfaces.
Re-claim 52: As described above, Min already teaches the test contacts having the straight surface facing the dummy pad, but lacks showing the test contacts having a curved surface.
However, instead of providing the plurality of testing contacts 13A (Fig 7A) having a straight surface facing a dummy pad 17 of the second substrate, Saito alternatively teaches (at Fig 7C, para 95-98) providing one of the plurality of testing contacts 13A’ (Fig 7C) having a curved surface facing a dummy pad 17 of the second substrate.  Kim teaches (at Figs 3-4, para 28-36) the semiconductor device package including plurality of the test contacts 114, wherein one of the plurality of test contacts (e.g. 114 in Fig 4) has a curved surface.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min, instead of having the straight surface of the test contacts, by providing at least one of the testing contacts with the curved surface facing the dummy pad, as taught by Saito and Kim, because these shapes of the test contacts are alternative and art recognized equivalent for substitution in forming the dummy pad and the test contacts.  This is also because of the desirability to provide a uniform spacing between the dummy pad and the test contacts, thereby improving the reliability and the alignment of the semiconductor device package.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476), Fujii (2014/0145338) and Lee (2020/0135594), as applied to claim 8, and further of Lin (2018/0254257).  
Min, Fujii and Lee teach the semiconductor device package, as applied to claim 8 above, and fully repeated herein; and Re-claim 55, Min teaches wherein a first testing contact of the plurality of four testing contacts (e.g. 220,230,240,250; Figs 10-15; para 53) is arranged in an array of the test contacts around the alignment area and shaped along one side of the dummy pad 620,610 (Figs 10-15) of the second substrate.
Re-claims 55-56: As described above, Min already teaches one of the first test contacts of the plurality of the testing contacts shaped along one side of the dummy pad, but lacks having one of the test contacts shaped along at least two sides of a dummy pad (claim 55), and the first testing contact surrounds a first corner of the dummy pad and a second testing contact surrounds a second corner of the dummy pad adjacent to the first corner
However, instead of having a plurality of linear-shaped test contacts 120 surround the dummy pad 100 (as shown in Fig 3C), Lin teaches (at Figs 3B,3A,1; para 25-26,20-24) the semiconductor device package comprising a plurality of L-shaped test contacts 120 (Fig 3B), wherein the first test contacts 120 (as shown in Fig 3B) is shaped along at least two sides of the dummy pad 100 (Fig 3B and 3C for dummy pad 100 having square-shaped), and wherein the first testing contact 120 surrounds a first corner of the dummy pad 100 (Fig 3Cfor dummy pad 100 having square-shaped) and a second testing contact of the plurality of testing contacts (another one of 120) surrounds a second corner of the dummy pad 100 (Fig 3Cfor dummy pad 100 having square-shaped) adjacent to the first corner
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min by providing the test contacts having the L-shaped structure surrounding at least two sides of the dummy pad, as taught by Lin, because these L-shaped test contacts are alternative and art recognized equivalent for substitution in designing the alignment structure for the semiconductor device package, and also because of the desirability to provide the test contacts to surround all sides of the alignment area, thereby improving the accuracy during the alignment process.
 
Response to Amendment  
Applicant's Amendment filed August 11, 2022 and remarks thereof with respect to claims 1,8,43-60 have been considered but are moot in view of the new ground(s) of rejection
Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822